OPINION OF THE COURT
CLEVENGER, Judge:
Pursuant to his pleas, appellant was convicted of a violation of a lawful general regulation and larceny of military property, in violation of Articles 92 and 121, Uniform Code of Military Justice, 10 U.S.C. §§ 892 and 921 [hereinafter UCMJ]. Contrary to his pleas, appellant was convicted by a general court-martial composed of officers and enlisted members of attempted premeditated murder (eighteen specifications), and premeditated murder, in violation of Articles 80 and 118, UCMJ, 10 U.S.C. §§ 880 and 918.1 A unanimous twelve-member panel sentenced appellant to death, a dishonorable discharge, forfeiture of all pay and allowances, and reduction to Private El. The convening authority approved the sentence as adjudged. This case is before the court for review pursuant to Article 66, UCMJ, 10 U.S.C. § 866.
BACKGROUND
Early in the morning on 27 October 1995, appellant’s brigade planned to conduct a unit run to mark their assumption of Division Ready Brigade duties in the 82d Airborne Division at Fort Bragg, North Carolina. As the troops moved out from their pre-run formation, appellant, hiding in a nearby wood line, opened fire on them, using two different rifles. Seventeen soldiers were wounded, and Major (MAJ) Stephen A. Badger was killed. Upon hearing the shooting and commotion, other soldiers exercising in the vicinity approached the area and came upon appellant in the act of shooting toward the brigade *775soldiers. They heroically tackled and subdued appellant.
Appellant assigns innumerable issues as errors in his case. Two merit discussion: (1) whether the military judge erred by denying appellant the services of an expert consultant in capital sentence mitigation, and (2) whether appellant’s detañed trial defense counsel were ineffective in their representation of appellant at the sentencing stage of trial.
We unanimously agree that the sentence must be set aside due to ineffective assistance of counsel. Senior Judge Chapman agrees with me that the ineffective assistance of counsel did not prejudice the contested findings of premeditated murder and attempted premeditated murder. Judge Currie and I also find error in the military judge’s denial of a requested expert mitigation specialist necessitating some relief. Therefore, a majority of the court sets aside the contested findings. We unanimously affirm the findings of gmlty to the uncontested offenses.
Ordinarily, since a majority of the court finds reversible error in the imlitary judge’s ruling denying the defense the services of an expert mitigation specialist, we could conclude our analysis at that point. However, there are serious, additional considerations related to appellant’s ineffective assistance of counsel claims stemming from the sentencing stage of trial. The two matters are inextricably linked. If the military judge had granted appellant’s request for an expert mitigation specialist, perhaps his counsel, all of whom were totally inexperienced in capital litigation, might have been guided and assisted to a sufficient degree of professional competence in their efforts to present an adequate mitigation case. Alternatively, if appellant’s counsel had demonstrated greater competence in their defense of appellant, then their efforts might have prevented the uncured prejudice at sentencing that the absence of an expert mitigation specialist produced. Thus, the erroneous ruling on the production of an expert mitigation specialist contributed directly to defense counsel’s fadings in the investigation, discovery, and analysis of the critical mental health and other mitigation issues in appellant’s case.
DENIAL OF DEFENSE REQUESTED EXPERT CONSULTANT IN CAPITAL MITIGATION
Facts
After appellant was apprehended, the imlitary police immediately took him to the local United States Army Criminal Investigation Command (CID) office. En route, he told them that “[i]t was God’s way” and that God told him to do it. At the CID office, after waiving his Article 31(b), UCMJ, 10 U.S.C. § 831(b), rights, appellant asked to speak with Captain (CPT) Pong, a social worker who appellant identified as “his psychiatrist.” Captain Fong was not available, as he was no longer assigned at Fort Bragg. Thus, appellant was offered a substitute psychiatrist, and he accepted that offer. Before the other psychiatrist arrived, however, appellant invoked his rights to remain sdent and to consult with an attorney.
Shortly after that, CPT (Doctor) Diamond, the 82d Airborne Division psychiatrist, arrived at the CID office. Doctor (Dr.) Diamond informed appellant that any interview between them was not confidential and that he was not required to talk to her, but he elected to do so anyway. A CID agent and three prosecution lawyers monitored the interview, which lasted nearly an hour. Doctor Diamond opined that appellant’s mood was severely distraught and that he was possibly delusional.
On 28 October 1995, while appellant was in pretrial confinement at Camp Lejeune, Lieutenant Commander (Dr.) Messer, a lawyer/psychologist, performed a suicide assessment on appellant. Doctor Messer concluded that there were “definite mental health issues” in appellant’s case.
In November of 1995, appellant privately paid for an evaluation by a civilian forensic psychiatrist, Dr. Rollins. Doctor Rollins advised defense counsel that “an insanity defense would not be viable and that the attorneys should pour their main efforts into this case in mitigation.” Appellant could not afford to continue to pay for Dr. Rollins’ services.
*776From 6-8 December 1995, a sanity board, composed of officers from the local military hospital at Fort Bragg, evaluated appellant in accordance with Rule for Courts-Martial [hereinafter R.C.M.] 706. The board concluded that appellant was competent to stand trial and that appellant was not suffering from any severe mental disease or defect at the time of the offenses. At trial, appellant’s detailed trial defense counsel called MAJ (Dr.) Diebold, a forensic psychiatrist and president of the sanity board, to testify for the defense.
Pursuant to a motion filed by the defense, a team of psychiatrists at the Walter Reed Army Medical Center evaluated appellant from 8 — 12 April 1996. The psychiatric team was working solely for the defense, and their work product was privileged. A team member, Colonel (COL)(Dr.) Brown, a reserve component Medical Corps officer, who was also a practicing civilian psychiatrist, signed a written report on 11 April 1996, after he had examined appellant. The report stated in part, “It is my professional opinion, based upon a reasonable degree of medical certainty, that: ... [appellant] is chronically and seriously mentally ill” and “[t]he crimes which he committed are causally related to his mental illness.” The trial defense counsel never interviewed Dr. Brown nor learned of his written report and opinion before trial.
Law
We review a military judge’s ruling denying a request for expert assistance for an abuse of discretion. United States v. McAllister, 55 M.J. 270, 275 (C.A.A.F.2001); United States v. Gunkle, 55 M.J. 26, 32 (C.A.A.F.2001). When the ruling involves a mixed question of fact and law, the fact-finding is tested under a clearly erroneous standard, and the conclusions of law are reviewed de novo. United States v. Sullivan, 42 M.J. 360, 363 (C.A.A.F.1995). Unfortunately, the military judge did not make any findings of fact. See R.C.M. 905(d). Consequently, we are only left to review his application of the law de novo. United States v. Alameda, 57 M.J. 190, 198 (C.A.A.F.2002). “We will reverse for an abuse of discretion if the military judge’s ... decision is influenced by an erroneous view of the law.” Sullivan, 42 M.J. at 363.
The Sixth Amendment grants an accused the right to compulsory process for ensuring the presence of necessary witnesses. U.S. Const. amend. VI. In Ake v. Oklahoma, 470 U.S. 68, 77, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985), the Supreme Court recognized that the Sixth Amendment right to counsel mandates the provision of adequate resources, to include experts, in order to present an effective defense. In the military, the right to supplement the defense team with expert assistance and witnesses is based on Article 46, UCMJ, 10 U.S.C. § 846, Military Rule of Evidence 706, and R.C.M. 703(d). A capital referral alone does not mean an accused requires or is entitled to expert assistance. See United States v. Loving, 41 M.J. 213, 250 (C.A.A.F.1994), aff'd on other grounds, 517 U.S. 748, 116 S.Ct. 1737, 135 L.Ed.2d 36 (1996) (‘While use of an analysis prepared by an independent mitigation expert is often useful, we decline to hold that such an expert is required. What is required is a reasonable investigation and competent presentation of mitigation evidence.”); United States v. Garries, 22 M.J. 288, 291 (C.M.A.1986) (declining to hold that a capital referral necessarily requires expert investigative assistance).
Our superior court has adopted a three-pronged test to determine whether expert assistance is necessary. United States v. Gonzalez, 39 M.J. 459, 461 (C.M.A.1994). The defense must show: (1) why the expert assistance is needed; (2) what the expert assistance would accomplish for the defense; and (3) why defense counsel are unable to gather and present the evidence that the expert assistance would be able to develop. Id.; see United States v. Ford, 51 M.J. 445, 455 (C.A.A.F.1999); United States v. Short, 50 M.J. 370, 373 (C.A.A.F.1999). Once an accused has satisfied this burden, the government must provide “competent” expert assistance. Ake, 470 U.S. at 83, 105 S.Ct. 1087; United States v. Ndanyi, 45 M.J. 315, 319 (C.A.A.F.1996); United States v. Burnette, 29 M.J. 473, 475 (C.M.A.1990).
*777Discussion
Appellant’s state of mind before, during, and immediately after the shooting was not only central to the case, but there was a wealth of relevant information available to discover, investigate, preserve, analyze, evaluate and potentially exploit at trial in defense of the premeditation allegations, and in mitigation. As revealed in appellant’s post-shooting statement to the police, and to the certain knowledge of many soldiers in appellant’s unit and chain of command, appellant had previously been treated by CPT Fong, an Army social worker, regarding the homicidal feelings appellant possessed and articulated towards fellow soldiers in the Sinai Desert while on a Multi-national Force and Observer (MFO) rotation in 1994. Doctor Diamond’s notes reflected the observations and opinions of a trained psychiatrist seeing a patient in the immediate aftermath of an act of homicide. In her interview notes, she contemporaneously observed that appellant was “severely distraught” and “possibly delusional.” Doctor Messer had the impression that there were “definite mental health issues in the case.” Doctor Rollins indicated that mitigating mental health evidence concerning appellant would be central to any defense. Even one of the government lawyers who observed appellant’s interview with Dr. Diamond noted, “Conclusion: Prepare for Insanity Defense! This guy is nutty [sic] than a fruit cake.”
On 11 March 1996, defense counsel submitted a “Request for Authority to Employ a Mitigation Specialist in the case of U.S. v. Kreutzer, and Alternative Request for Funding of [Temporary Duty] TDY Costs Associated With Building a Case in Mitigation” to appellant’s General Court-Martial Convening Authority (GCMCA). The GCMCA denied the request for the mitigation specialist, but authorized TDY funds to be expended to support defense counsel’s necessary travel in order to prepare a defense in this capital litigation.2
On 26 March 1996, the defense moved for the appointment of an expert mitigation specialist by the military judge. The request, which was the same one previously submitted to the GCMCA, cited the relevant legal standard, explained the nature of a mitigation expert’s function and purpose,3 asserted defense counsel’s own lack of experience and knowledge in the field, and stated the expected costs. See R.C.M. 703(d). In explaining the necessity for such assistance, the defense noted that it was to ensure that “all relevant information [be] brought before the panel.”
Defense counsel properly defined “mitigation investigation” as “an inter-disciplinary, scientific analysis of the psycho-social history of an individual accused in a capital case.” Such an expert mitigation specialist would “conduct more extensive interviews of [appellant], his family, and anyone else who may have relevant background information on him. Such an examination and analysis would discover the significant contributing events or factors in [appellant’s] life that may have effected [sic] his mental health at the time of the offenses charged.” It specifically asserted that “[d]efense counsel lack the experience and scientific expertise to uncover all potentially mitigating events or factors in [appellant’s] ease.” The request also included an affidavit by Dr. Lee Norton (Norton affidavit), an expert in mitigation investigation,4 which described the role of a mitigation specialist in specific detail.5
*778The defense submissions adequately conveyed why they needed a mitigation specialist. The submissions fully described what the mitigation specialist would do to assist in the discovery and presentation of facts in evidence. Moreover, the Norton affidavit also highlighted the mitigation expert’s role in finding “all records regarding the client ever generated” to include the “hard-to-find” documents. (Emphasis added).
When the motion came before the military judge for a hearing, the defense counsel told the judge that, while the defense team had begun to develop the mitigation case, the defense position was that the attorneys “by themselves [were] not completely qualified to do the work of a mitigation expert.” Defense counsel specifically noted the potentially important roles of trained psychologists, psychiatrists and social workers in preparing the broad mitigation evidence relevant to any capital defense. Defense counsel also argued that “[t]o ask an attorney to compress and consolidate years of training into a few months is neighwell [sic] impossible.” Without hearing from the prosecutor, but in line with the staff judge advocate’s written advice to the convening authority recommending that the convening authority deny the request, the judge said, “I find the law here at Loving 3 at 250.6 I don’t find the showing requiring me to order one.”
Although the judge did not make any factual findings on the record (see R.C.M. 905(d)), there were several factors that he should have considered to determine whether an expert was needed. First, there were prima facie mental health issues known to the judge that might have established a defense of lack of mental responsibility, a lack of competency, or a partial lack of mental responsibility (see, e.g., Dep’t of Army, Pam. 27-9, Legal Services: Military Judges’ Benchbook, para. 6-5 (1 Apr. 2001); but see R.C.M. 916(k)(2)). Also, appellant’s defense counsel had a fundamental need to present evidence to show that the extenuating and mitigating circumstances were not “substantially outweighed by the aggravating circumstance” alleged by the government. See R.C.M. 1004. The judge should have also carefully considered what defense counsel alleged that an expert mitigation specialist could accomplish for appellant at trial — discovery and analysis of appellant’s psychosocial history by someone trained in the capital “mitigation specialist” role. Finally, in determining whether or not the defense counsel could adequately do the functions of an expert mitigation specialist, the judge should have considered, among other factors, defense counsel’s lack of capital litigation experience, their minimal capital litigation training, their lack of scientific expertise, and the time constraints they were facing at trial.
The judge made a record of the three detailed defense counsels’ Officer Record Briefs, but apparently did not consider them before ruling. None of that routine personnel data, which focused on their military service history and civilian education, provided any significant reason to think that they could replicate the role of an expert mitigation specialist. While the judge did ensure that the defense would have access to TDY funding to travel in support of their case preparation, the record also shows they did little traveling. Moreover, in traveling to interview the defense’s appointed psychiatric experts at the Walter Reed Army Medical Center, they failed to discover, or learn by interview, the existence of Dr. Brown’s written report on their client’s mental status.
In Garries, our superior court recognized that “as a matter of military due process, servicemembers are entitled to ... expert assistance when necessary for an adequate defense.” Garries, 22 M.J. at 290. The court also noted that “[i]n the usual case, the investigative, medical, and other expert services available in the military are sufficient to permit the defense to adequately prepare for trial.” 22 M.J. at 290-91. But appellant’s trial was not the “usual case.” The mitigation specialist’s role would be to gather and *779collate appellant’s civilian and military history with a particular view to the psychiatric issues that would help explain appellant’s state of mind at the critical time of the shooting. One could speculate endlessly on what such an expert, if provided, would have done to help the detailed defense counsel assess the whole story of appellant’s family stress, his homicidal ideation history in the Sinai, his past and current duty performance stress as an infantry soldier in the 82d Airborne Division and XVTIIth Airborne Corps, and the observations and conclusions of Dr. Diamond, Dr. Messer, Dr. Rollins, and CPT Fong. However, one single factor is most telling.
On appeal, appellant’s appellate defense counsel requested the assistance of a mitigation specialist. This court granted the request and ordered the government to provide the necessary funding. To support that expert’s evaluation process, appellate defense counsel also sought all relevant documents in the government’s possession concerning appellant’s mental health status, which led to the discovery of Dr. Brown’s written report of 11 April 1996. Doctor Brown’s opinion, “based upon a reasonable degree of medical certainty,” was that appellant was “chronically and seriously mentally ill,” his crimes were “causally related to his mental illness,” and “[t]he impulse to commit these crimes could not have been resisted by” appellant. This potentially powerful, exculpatory mental status evidence was not discovered by, or known to the defense counsel, at the time of trial.
The judge’s legal conclusion, “I don’t find the showing requiring me to order one,” in addition to being unsupported by any factual findings, also cites an unpersuasive legal rationale — “Loving S at 250.” In that case, the issue was whether or not defense counsel at trial erred by not seeking or using an expert mitigation specialist. In Loving, the defense counsel made a discrete and reasonably well-analyzed tactical choice to avoid psychiatric evidence, but knew and considered what evidence was available. Defense counsel had a clear sentencing strategy and tailored the presentation of defense evidence to support that strategy. Thus, counsel did not err by declining to use an expert mitigation specialist. 41 M.J. at 250 (“defense counsel’s investigation and presentation of defense mitigation evidence and their decision regarding use of expert testimony were reasonable.”). The Loving court noted that the “use of an analysis prepared by an independent mitigation expert is often useful,” but went on to say, “we decline to hold that such an expert is required.” Id. This post-trial analysis about counsel’s decision is not apposite here. Appellant’s counsel were seeking an expert mitigation specialist before trial. They sufficiently explained why they needed the expert, what they expected a mitigation specialist to contribute, and why they should not be expected to successfully accomplish the same role.7
We hold that the judge abused his discretion in denying the defense motion for an expert consultant in capital mitigation in this case. This denial of due process is an error of constitutional magnitude and the test for prejudice is whether such an error was harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967).
In testing for harmless error we inquire “whether the error itself had substantial influence” on the trial results. United States v. Pollard, 38 M.J. 41, 52 (C.M.A.1993) (quoting Kotteakos v. United States, 328 U.S. 750, 765, 66 S.Ct. 1239, 90 L.Ed. 1557 (1946)). If there was such a “substantial influence,” or “if one is left in grave doubt, the conviction cannot stand.” Pollard, 38 M.J. at 52. Here the judge’s abuse of discretion adversely impacted the fairness of the trial on findings as to the issue of premeditation8 by *780depriving appellant of a complete presentation of the evidence concerning his state of mind and, more significantly, on sentencing as to the presentation of mitigating circumstances that may have made the death penalty inappropriate in the minds of the court members. The government has not met its burden to persuade us to the contrary. United States v. Pablo, 53 M.J. 356, 359 (C.A.A.F.2000); Pollard, 38 M.J. at 52. The judge’s error substantially prejudiced appellant by denying him the services of a mitigation specialist as an expert consultant and/or witness for the defense. The mental health issues involved, however, only significantly affect the narrow question of appellant’s premeditated intent to kill and, of course, the overall impact of the evidence in mitigation. These issues are complex and extensive, and were well beyond the ken of appellant’s counsel at that time. Ake, 470 U.S. 68, 105 S.Ct. 1087; Garries, 22 M.J. 288; Gonzalez, 39 M.J. 459. Accordingly, the contested findings involving premeditation and the sentence must be set aside.
INEFFECTIVE ASSISTANCE OF COUNSEL
Having determined that the contested findings and the sentence must be set aside, one other issue raised by appellant nonetheless merits discussion. Appellant’s ineffective assistance of counsel allegations, as to both findings and sentence, are separate but necessarily related. A finding of guilty of premeditated murder in a capitally referred trial does not equate to a death sentence. The members’ required unanimity on sentencing, their greater discretion on sentencing, the necessary specific findings as to aggravating or mitigating circumstances, and the wider range of relevant evidence on sentencing, all make the ineffective assistance of counsel allegations surrounding sentencing more critical. We unanimously agree that appellant’s detailed trial defense counsel did not provide effective assistance of counsel at the sentencing stage of this case.
Facts
At trial appellant was defended by three detailed military defense counsel. None of them had ever participated in any capital litigation before and only one had any, however minimal, formal capital litigation training before being detailed to represent appellant. At trial, appellant entered pleas of guilty to the Article 92 and 121, UCMJ, offenses and to the lesser included offenses of aggravated assault with a loaded firearm in violation of Article 128, UCMJ, 10 U.S.C. § 928, and murder by an inherently dangerous act in violation of Article 118(3), UCMJ. In the defense opening statement, his counsel made it clear that appellant’s state of mind at the time of the offenses was the focus of the defense case.
Following appellant’s unanimous conviction of premeditated murder by shooting MAJ Badger, the government moved into evidence, over defense objection, a series of photographs showing the various wounds of some of the eighteen other soldiers he had also been convicted of attempting to murder. The government also admitted a large, framed photo of the Badger family, and MAJ Badger’s Officer Record Brief. Staff Sergeant Sweeney testified that the Brigade added security detail duties to future Brigade formation runs after the 27 October 1995 shootings. On cross-examination, he said that he was unaware of anything the Brigade had done after the shootings to either encourage soldiers to refer themselves to appropriate treatment sources for mental *781health problems, or to alert a unit chain-ofeommand to identify and deal effectively with soldiers who may be suffering from significant mental health problems. Several wounded victims testified without being cross-examined by defense counsel: CW2 Castillo, who had been paralyzed from the chest down; SPC Bridges; SPC Molon; and MAJ Lofaro, who had been in a coma for forty-five days. Major Lofaro’s wife, Penelope, also testified, and if anything, her testimony was more powerfully adverse to appellant than her husband’s. Again there was no cross-examination. Finally, MAJ Badger’s mother and wife testified, as well as LTC Kerrigan who had known MAJ Badger for at least eighteen months and worked closely with him in the Brigade, all without being cross-examined by the defense.
In their ease-in-chief,9 the defense counsel called a British Army exchange soldier, appellant’s platoon sergeant, Color Sergeant Wakeland, to testify about appellant’s nickname, “Crazy Kreutzer,” and the overall stress level on the unit prior to 27 October 1995. Specialist Harlan, who had served with appellant since September 1993, testified in some detail about appellant’s Sinai episode and how, the day before the Brigade run, appellant wanted to talk to CPT Fong, who had counseled him in the Sinai. Specialist Harlan had attempted to console and reassure appellant but appellant replied, “No, Harlan, it’s not going to be alright.” Also, in accordance with a stipulation of expected testimony, Sergeant Swartz of appellant’s unit would testify that “[njobody in the company respected [appellant] as an NCO, even the soldiers under him. Everybody thought he was odd, a loner, and funny in his ways. There was a lot of joking going on in the company concerning SGT Kreutzer.”
Finally, Dr. Diebold was called by the defense as an expert in psychiatry and forensic psychiatry. He testified that the board diagnosed appellant as having an “adjustment disorder with mixed anxiety and depressed mood” and “dysthymia ... a chronic, lowgrade depression.” They also found a “personality disorder not otherwise specified” with a mixture of paranoid and narcissistic traits. The expert testified that the diagnosed condition was the product of “a long standing developmental pattern which starts very early in development ... in adolescence and can continue on for years.” Doctor Diebold cogently explained the way these conditions might interact in a person and produce behavioral consequences. He specifically answered i'hypothetical questions based on facts pertinent to appellant’s personal circumstances designed to show appellant’s behavior was a consequence of his diagnosed mental health status. From a defense perspective, the expert’s answers were hardly emphatic or compelling in suggesting that appellant’s behavior on 27 October 1995 was anything other than a coolly calculated plan of revenge upon his unit. Moreover, Dr. Diebold, on cross-examination by the prosecution, pointed out that much of the psychiatric diagnosis was predicated on appellant’s self-revelations to the board and that the board members felt appellant had been “skewing or shading a little bit” or “embellishing” certain self-reported symptoms. Doctor Diebold also agreed on cross-examination that appellant “was thinking clearly throughout all phases of this attack.” Furthermore, he agreed that none of these personality or mood disorders “would have any effect at all in impairing [appellant’s] ability to premeditate, plan, and execute the shooting that occurred on 27 October.”
In the defense sentencing case, the panel members also received appellant’s birth certificate and various photographs of appellant and his family, all leaving the impression of a normal, loving, caring, stable, family upbringing. They also received a routine, indeed standard, “good soldier” packet of awards, certificates, transcripts, and counseling statements about appellant. This packet included a certificate in which appellant’s battalion commander, for his 1994 Sinai rotation, noted appellant’s achievement for “meritorious service” and “superb performance of duty” as a “truly outstanding soldier” whose perform*782anee was “in keeping with the highest tradition of the [MFO] and reflects great credit upon ... the 82d Airborne Division and the United States Army.” This language, at a minimum, undermined the defense effort to paint appellant’s actions in the Sinai as borderline psychotic, containing a prior threat to kill fellow soldiers while under personal stress, and requiring appellant to be relieved from duty as an armed observer at a platoon level-outpost as a mental health treatment option. The defense also admitted appellant’s high school diploma.10 Mr. Schriner, a retired Air Force Master Sergeant and long time neighbor of appellant in suburban Maryland during appellant’s adolescence, testified about appellant as a child and the overall apparent normalcy of the Kreutzer family life.
Four defense stipulations of expected testimony were offered and admitted. Ms. Grouby, one of appellant’s former high school teachers, and Ms. Witczak, appellant’s former high school vice-principal, both would have described appellant as an “above average” student but otherwise unremarkable. Major Shipsey, an Air Force major and longtime family friend, who had played board war games with appellant and his sister, would have related the apparent normalcy of appellant and his family as well as appellant’s early enthusiasm for, and later disenchantment with, military service. First Lieutenant Roseberry, appellant’s platoon leader while he was deployed in the Sinai, would have testified that he did not believe appellant to be “socially well adjusted” and joked with other soldiers that appellant would be the “first to flip out.” Finally, Sergeant First Class (SFC) Carnes, appellant’s platoon sergeant while he was deployed in the Sinai, would have related how the joking from fellow soldiers “really began to affect [appellant]”; appellant related to SFC Carnes that he had homicidal tendencies toward members of his “Observation Post Team,” after which SFC Carnes escorted appellant to visit CPT Fong.
Law
An ineffective assistance of counsel allegation on sentencing is a mixed question of fact and law. United States v. Anderson, 55 M.J. 198, 201 (C.A.A.F.2001). The ultimate determination of whether counsel were ineffective is a matter for de novo review. Id.; United States v. Sittingbear, 42 M.J. 750, 751 (Army Ct.Crim.App.1995).
In Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), the Supreme Court set forth a two-part, conjunctive test for evaluating ineffective assistance of counsel allegations. Appellant must show that counsel’s performance was deficient and that the deficient performance prejudiced the defense. Id. at 687, 104 S.Ct. 2052; see also United States v. Scott, 24 M.J. 186, 188 (C.M.A.1987). The first prong requires a showing that the defense counsel’s efforts to defend against the imposition of a death sentence “fell below an objective standard of reasonableness.” Strickland, 466 U.S. at 688, 104 S.Ct. 2052. This measurement of reasonableness must be based on all the facts and circumstances in the case. The prejudice prong requires a showing that counsel’s deficient performance deprived appellant of a fair trial with a reliable result. Id. at 687, 104 S.Ct. 2052. Therefore, appellant must show that absent the deficient performance by counsel, “there is a reasonable probability that ... the result of the proceeding would have been different.” Id. at 688, 104 S.Ct. 2052. A reasonable probability exists if the reviewing court concludes that the consequences of the counsel’s deficient performance on the jury’s determination to impose the death penalty was “sufficient to undermine confidence in the outcome [of the proceeding].” Id. at 694, 104 S.Ct. 2052. The Supreme Court further describes the test for prejudice by saying relief can be granted only if “counsel’s deficient performance renders the result of the trial unreliable or the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S. 364, 372, 113 S.Ct. 838, 122 L.Ed.2d 180 (1993); see Strickland, 466 U.S. at 687, 104 S.Ct. 2052.
*783Counsel are presumed competent, for purposes of evaluating claims of ineffective assistance of counsel. United States v. Gibson, 51 M.J. 198 (C.A.A.F.1999). In evaluating counsel’s performance, an appellate court “must judge the reasonableness of counsel’s challenged conduct on the facts of the particular case, viewed as of the time of counsel’s conduct.” Strickland, 466 U.S. at 690, 104 S.Ct. 2052. Our inquiry must be “highly deferential” to the attorney’s performance, avoid “the distorting effects of hindsight,” and should employ “a strong presumption that counsel’s conduct falls within the wide range” of professionally competent assistance. Id. at 689, 104 S.Ct. 2052. However, the Court recognized that merely invoking the word “strategy” to explain errors is insufficient since “particular decision[s] ... must be directly assessed for reasonableness in [light of] all the circumstances.” Id. at 691, 104 S.Ct. 2052. As the Supreme Court stated in Strickland, “strategic choices made after less than complete investigation are reasonable precisely to the extent that reasonable professional judgments support the limitations on investigation.” Id. at 690-91, 104 S.Ct. 2052.
Discussion
The President has mandated that in capital court-martial proceedings, upon a conviction for an offense qualifying for a death sentence, “[t]he accused shall be given broad latitude to present evidence in extenuation and mitigation.” R.C.M. 1004(b)(3). This standard allows trial defense counsel a wide range of options regarding sentencing evidence. Concomitantly, it imposes a greater burden to discover, investigate, analyze, evaluate, and present extenuating and mitigating evidence on behalf of a client facing a capital sentence. Here, appellant’s detailed trial defense counsel fell far short of that standard. Wiggins v. Smith, 539 U.S. 510, ---, 123 S.Ct. 2527, 2541-43, 156 L.Ed.2d 471 (2003); see United States v. Murphy, 50 M.J. 4, 14-15 (C.A.A.F.1998).
The defense counsels’ sentencing case strategy merits little deference because they were not properly informed of all the necessary factual circumstances relating to mitigation. We note that “Strickland does not require counsel to investigate every conceivable line of mitigating evidence no matter how unlikely the effort would be to assist [appellant] at sentencing.” Wiggins, 539 U.S. at -, 123 S.Ct. at 2541. Here, however, appellant’s defense counsel failed to discover and investigate sufficiently the full range of available evidence, both psychiatric and other mitigation evidence, so that they could make reasonable choices and a comprehensive presentation. The psychiatric evidence failure is most notable. Appellant’s counsel failed to discover that their own team of experts had a written opinion by an experienced psychiatrist, Dr. Brown, that was very favorable, albeit perhaps only as a preliminary medical conclusion, to their general theory of the case. The defense counsel did not call CPT Fong, the social worker who knew the most about appellant’s Sinai episode, as a witness. They failed to summon Dr. Diamond, the 82d Airborne Division psychiatrist, who communicated with appellant immediately after the shooting. They never interviewed Dr. Messer, a psychologist/lawyer stationed at the pretrial confinement facility where appellant spent about 200 days before the trial. In short, the defense counsel failed in significant ways to discover and evaluate the full range of psychiatric evidence and expert opinion available to be used in mitigation. The consequences of this lack of knowledge were uninformed decisions such as calling Dr. Diebold as the sole defense expert as to appellant’s mental health status and, as noted below, not cross-examining a key government sentencing witness.
The defense counsel’s decision not to cross-examine many of the victims who testified, even if counsel had been fully prepared and aware of how the witness would likely respond, could be a reasonable tactic. But as to Mrs. Diane Badger, wife of the deceased victim, defense counsel’s failure to even interview her before she testified at trial, in order to determine whether or not they should cross-examine her, was a tragic flaw. Mrs. Badger is apparently a woman of strong religious faith which gave her a powerful impetus to forgive appellant for his terrible act of killing her kind and loving husband. Regrettably, this evidence of her forgiveness, *784which she clearly communicated to the prosecution, was not disclosed by the government to the defense counsel. See R.C.M. 701(a)(6)(C); Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). Regardless of the prosecutor’s failing, defense counsel’s failure to interview the principal victim, who would testify against their client about the devastating impact his killing of her husband had on her and their eight children, and to discover her extraordinary feelings of forgiveness and her belief that appellant should not be put to death, rendered their performance grossly ineffective on behalf of their client.
The jury sentenced appellant to death. They never knew the full and sincere depth of Mrs. Badger’s forgiveness for the guilty evil-doer. They never heard the full range of psychiatric evidence about appellant from his adolescent history, to his time in the Sinai MFO rotation in 1994, through his pretrial psychiatric evaluation by an expert appointed to assist the defense. Their ignorance was a direct consequence of the defense counsel’s failure to become fully informed of the available evidence, and not due to a tactical decision to not use possibly two-edged matters at trial. As horrific as appellant’s crimes were, there was but a single death, and a substantial body of information to suggest appellant’s disordered mental status may have affected his volitional acts. Prejudice to appellant exists due to the reasonable probability of a different result on sentencing.
Defense counsel’s investigation into appellant’s mental health background fell short of reasonable professional standards. Wiggins, 539 U.S. at -, 123 S.Ct. at 2536. As in Wiggins, “[t]he mitigating evidence counsel failed to discover and present in this case [was] powerful.” Id. at 2542. As a consequence of counsel’s seriously deficient performance in representing appellant in the sentencing phase of this court-martial, appellant was prejudiced in the imposition of the death penalty. Williams v. Taylor, 529 U.S. 362, 371, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). The deficient performance here is quite sufficient to undermine our confidence in the sentencing outcome of this case.11 It certainly creates a reasonable probability that the result would have been different on sentencing had competent counsel discovered and presented a complete sentencing mitigation case on behalf of appellant. See United States v. Curtis, 46 M.J. 129, 130 (C.A.A.F.1997). Accordingly, even if we had found that the military judge did not err by denying appellant’s request for an expert mitigation specialist, we would set aside the sentence on grounds of ineffective assistance of counsel.
DECISION
Consistent with appellant’s pleas, the court affirms only so much of the findings of guilty of Specifications 1-15, 17, and 18 of Charge I and Charge I as finds that appellant did assault with a loaded firearm the individuals named in Specifications 1-15, 17, and 18, in violation of Article 128, UCMJ, and of the Specification of Charge III and Charge III as finds that appellant did murder MAJ Stephen A. Badger while engaged in an act inherently dangerous to another. The court affirms the findings of guilty of the Specification of Charge II and Charge II and the Specification of Charge IV and Charge IV. The remaining findings of guilty and the sentence are set aside. The same or a different convening authority may order a rehearing on Specification 16 of Charge I as well as the set aside portions of Specifications 1-15, 17, and 18 of Charge I and Charge I, the Specification of Charge III and Charge III, and the sentence. If the convening authority determines that a rehearing on these find*785ings is impracticable, he may dismiss those offenses to which appellant pled not guilty and order a rehearing on the sentence only.

. Appellant plead guilty to the lesser included offense of murder while engaged in an act inherently dangerous to another, in violation of Article 118(3), UCMJ. He also plead guilty to the lesser included offense of aggravated assault with a loaded firearm, in violation of Article 128, UCMJ, as to Specifications 1-15, 17, and 18, of Charge I. Appellant provided a provident factual basis for his pleas of guilty. He plead not guilty to Specification 16 of Charge I, involving the wound inflicted upon Staff Sergeant Howes who was shot in the foot while trying to subdue appellant.


. The GCMCA was obligated to provide such TDY funds under the terms of Army Reg. 27-10, Legal Services: Military Justice, para. 6-5b (8 Aug. 1994).


. A useful, concise description of the role of a capital mitigation specialist may be found in Major Maty M. Foreman’s article Military Capital Litigation: Meeting the Heightened Standards of United States v. Curtis, 174 Mil. L.Rev. 1, 27-31 (2002).


. This is a classic military defense counsel dilemma. The best way to articulate and explain the need for an expert is by using just such an expert to describe their evidence analysis and development process. But experts, when not already employed by the government, charge fees for their services, and detailed defense counsel normally do not have access to money to pay for such initial services, in order to obtain preliminary consultation or evaluation services.


. The Norton affidavit was specifically related to a prior capital case, but it was intended to illustrate the broad, potentially significant role of a mitigation specialist in this death penalty case. It is clearly a compelling description of both the *778necessity for such an expert and the inability of defense counsel to successfully perform that role in this case. As noted above, appellant had a long and detailed psycho-social history that needed to be traced and evaluated.


. United States v. Loving, 41 M.J. 213 (C.A.A.F.1994).


. Our dissenting brother finds the trial judge’s reliance on Loving, 41 MJ. at 250, to be only for the proposition that there is not a per se requirement for a defense expert mitigation specialist in military capital cases and thus apposite. We abjure any intent to create such a per se rule. But the cited Loving authority does not address the trial judge’s analysis of the defense request for an expert mitigation specialist. The trial judge's inapposite reliance on the wrong law may have contributed to the error, but the error is in his conclusion, "I don’t find the showing requiring me to order [an expert].”


. A majority of the court agrees that the abuse of discretion substantially prejudiced appellant as to his ability to present an adequate case concerning his mental health status as it affected the *780issue of premeditation in the contested findings of murder and attempted murder. Judge Currie would also grant similar relief for what he finds to be the prejudicially ineffective assistance of appellant’s detailed trial defense counsel as to the contested issues in those findings. I specifically do not agree that the prejudice prong of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), has been satisfied in that regard. Notwithstanding the powerful evidence that raises substantial concerns about the quality of appellant’s mental health, there is still substantial expert opinion evidence of his ability to premeditate and significant direct and circumstantial evidence of the actual processes of his alleged premeditation that fact-finders at trial could credit. As discussed below, I think those same fact-finders would or reasonably could have been differently swayed in the sentencing proceedings by the complete mental health evidence as it bears on the appropriate punishment for appellant and his most serious crimes.


. The court recognizes that in capital litigation the defense may reasonably seek to introduce before the members as much of their mitigation evidence as early as possible in the trial.


. Appellant’s college degree from the University of Maryland was documented in the prosecution's evidence.


. As to the merits portion of the case, the principal deficiency of failing to discover and effectively present a complete mental health picture of appellant goes directly to a defense of insanity (R.C.M. 916(k)(l)) or to a diminished capacity to form the requisite intent (Ellis v. Jacob, 26 M.J. 90 (C.M.A.1988); United States v. Berri, 33 M.J. 337 (C.M.A.1991); but see R.C.M. 916(k)(2)). To reiterate, even assuming the first prong of the Strickland test for ineffective assistance of counsel were satisfied, I think there was not a reasonable probability that any showing of appellant's complete mental health status would have overcome the expert opinion evidence of sanity and the direct and circumstantial evidence of premeditation. Strickland, 466 U.S. at 694, 104 S.Ct. 2052.